UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 0-21255 WE SAVE HOMES, INC. (Exact name of registrant as specified in its charter) Nevada 26-4238285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 2300 East Katella Ave., Suite 300 Anaheim, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (714) 542-4444 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No xThe registrant is not yet subject to this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of August 17, 2010 was 14,524,207. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2010 and 2009(Unaudited) 4 Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009(Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 We Save Homes, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable - net Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accrual for potential penalties and fines Notes payable - stockholders Convertible note payable - related party Unearned income - Total current liabilities Stockholders' deficit Preferred stock $0.001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value: 50,000,000 shares authorized; shares issued and outstanding 14,251,707 and 13,407,707, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements 2 We Save Homes, Inc. and Subsidiary Consolidated Statement of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ General and administrative expenses Loss from operations ) Other income (expense): Gain (loss) on settlement of debt ) ) Interest expense ) Other income (expense) - net ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to unaudited consolidated financial statements 3 We Save Homes, Inc. and Subsidiary Consolidated Statement of Cash Flows (Unaudited) The Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share based payments Depreciation (Gain) Loss on settlement of debt ) (Increase) decrease in: Accounts receivable Due from related parties - Prepaid expenses ) Deposits - ) Increase (decrease) in: Accounts payable and accrued expenses Accrual for potential penalties and fines - Unearned income ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Common stock issued for cash - Proceeds from note payable - stockholders Collection of subscription receivable - Net cash provided by financing activities Net (decrease) increase in cash ) Cash, beginning of period - Cash, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $
